Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the swing pin is press-fitted into the first pin insertion hole and the outer diameter of the swing pin is formed to be less than the inner diameter of the second pin insertion hole, and the outer circumferential surface in the other end direction is in surface contact with the inner circumferential surface of the first pin insertion hole and the outer circumferential surface in one end direction is slidably coupled to the second pin insertion hole, and the first pin insertion hole is provided with a hole flow path groove formed therein along the longitudinal direction thereof or the swing pin is provided with a pin flow path groove formed therein along the longitudinal direction thereof, as recited in Claim 1, in conjunction with the rest of the structure of Claim 1.

The Park reference teaches a swing pin diameter that is smaller than the first pin insertion hold diameter (see Figure 24b), with the swing pin press-fitted into the second pin insertion hole, but does not teach the arrangement recited, including grooves in either the first pin insertion hole or swing pin. Furthermore, it would not have been obvious to modify Park without improper hindsight reasoning from applicant’s disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Sunday, August 21, 2022